DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Examiner notes that a Terminal Disclaimer has been approved in related cases to this application and no further action is needed.
Application 17/030322 now U.S. Patent 11,118,305
Application 17/410864 now U.S. Patent 11,427,957
Application 17/410856 now U.S. Patent 11,414,815

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “no more than about 25 wt%”, and the claim also recites 20 wt% which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, 18, 20, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Hann et al. (US 7,045,160 B1).

Regarding claim 1, De Hann meets the claimed method for preparing a durable sheet material comprising fungal biomass, (De Hann teaches producing a sheet, Col. 11, lines 65-67, from fungal cells Col. 2, lines 1-20) comprising: (a) causing a solution to infiltrate an inactivated fungal biomass, (Da Hann teaches adding or mixing ingredients after RNA removal step, see Col. 10, lines 20-25, as step 6, Col. 12) the solution comprising a solvent and a component selected from the group consisting of a polymer, (alginate 0.2 to 1.0%, Col. 10, lines 46-47)  a crosslinker, and combinations and mixtures thereof, and (b) curing the biomass to remove solvent from the biomass and form the durable sheet material. (step 8, Col. 12 includes heating, freezing, or otherwise removing water).

Regarding claim 15, De Hann meets the claimed wherein the solution comprises a polymer, wherein at least one of the following is true: (i) the polymer is selected from the group consisting of polyvinyl alcohol, chitosan, polyethylene glycol, alginates, (alginate 0.2 to 1.0%, Col. 10, lines 46-47)   starches, polycaprolactones, polyacrylic acids, hyaluronic acid, and combinations thereof, and (ii) the polymer is present in the durable sheet material in an amount selected from the group consisting of no more than about 25 wt% of the durable sheet material, (alginate 0.2 to 1.0%, Col. 10, lines 46-47)  no more than about 20 wt% of the durable sheet material, no more than about 15 wt% of the durable sheet material, no more than about 10 wt% of the durable sheet material, and no more than about 5 wt% of the durable sheet material.

Regarding claim 18, De Hann meets the claimed wherein the solution further comprises a plasticizer. (Examiner notes the claim and specification does not provide a plasticizer of plasicizer. De Hann teaches adding ingredients that vary the “texture, volume, viscosity” such as edible polymers Col. 10, lines 55-60).

Regarding claim 20, De Hann meets the claimed wherein the fungal biomass comprises at least one of the following: (i) a filamentous fungus belonging to an order selected from the group consisting of Ustilaginales, Russulales, Agaricales, Pezizales, and Hypocreales; (ii) a filamentous fungus belonging to a family selected from the group consisting of Ustilaginaceae, Hericiaceae, Polyporaceae, Grifolaceae, Lyophyllaceae, Strophariaceae, Lycoperdaceae, Agaricaceae, Pleurotaceae, Physalacriaceae, Omphalotaceae, Tuberaceae, Morchellaceae, Sparassidaceae, Nectriaceae, and Cordycipitaceae; (iii) a filamentous fungus belonging to a genus selected from the group consisting of Agaricus, Calocybe, Calvatia, Cordyceps, Disciotis, Fomes, Fusarium, Ganoderma, Grifola, Hericulum, Hypholoma, Hypsizygus, Morchella, Pholiota, Pleurotus, Polyporous, Sparassis, Stropharia, Tuber, and Ustilago; and (iv) a filamentous fungus selected from the group consisting of Ustilago esculenta, Hericulum erinaceus, Polyporous squamosus, Grifola fondosa, Hypsizygus marmoreus, Hypsizygus ulmarius, Calocybe gambosa, Pholiota nameko, Calvatia gigantea, Agaricus bisporus, Stropharia rugosoannulata, Hypholoma lateritium, Pleurotus eryngii, Pleurotus ostreatus, Pleurotus ostreatus var. columbinus, Tuber borchii, Morchella esculenta, Morchella conica, Morchella importuna, Sparassis crispa, Fusarium venenatum,  (Strain Branched Fusarium graminearum now reclassified as F. venenatum, Table 1) MK7 ATCC Accession Deposit No. PTA-10698, Disciotis venosa, and Cordyceps militaris.


Regarding claim 24, De Hann meets the claimed, wherein the solution further comprises at least one of a pigment, (colouring agent, dyes, Col. 10, lines 50-55) a solubilizer, (emulsifiers, Col. 10, lines 50-55) and a pH adjusting agent.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hann et al. (US 7,045,160 B1).

Regarding claim 17, De Hann meets the claimed wherein the solution comprises a crosslinker selected from the group consisting of acid. (De Hann teaches an acid treatment step, step 3, Col. 12, and Col. 8, lines 65-37).
De Hann does not teach the acid to be citric acid, tannic acid, suberic acid, adipic acid, succinic acid, extracted vegetable tannins, glyoxal, and combinations thereof.
De Hann teaches citric acid to be used in the fungal cell culture, see Col. 6, lines 62-67.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the citric acid of De Hann as the generic acid for acid treatment of the biomass of De Hann because it serves the intended purpose of lower the pH to remove RNA. 

Allowable Subject Matter
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 52, 58, 62, and 63 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 28, De Hann does not teach further comprising at least one of (i) adding a thermal dopant to the inactivated fungal biomass and (ii) adding a thermal dopant to the durable sheet material after step (b).
Examiner interprets “thermal dopant” in light of the specification to be a ceramic or metallic material, see [0034]. Examiner notes these materials would not be suitable for the foodstuff of De Hann.

Regarding claim 53, De Hann does not teach the method claimed including 
 (a) contacting an inactivated fungal biomass with an aqueous solution comprising calcium hydroxide to form a limed inactivated fungal biomass; 
(b) contacting the limed inactivated fungal biomass with an aqueous solution comprising ammonium sulfate to form a delimed inactivated fungal biomass;
 (c) contacting the delimed inactivated fungal biomass with an aqueous solution comprising a polymer to form a pickled inactivated fungal biomass; 
(d) contacting the pickled inactivated fungal biomass with an aqueous solution comprising a crosslinker to form a tanned inactivated fungal biomass; 

Claims 58, 62, and 63 are allowable due to their dependence on allowed claim 53. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bijl et al. (US 2003/0157219 A1) teaches preparation of edible (proteinaceous) substances using fungal cells of the order Mucorales [0001]. 
Kim et al. (US 2003/0134120 A1) teaches a natural fiber uniformly coated with chitosan, which can be used as a raw material not only for clothing with medical functions including antibacterial activity, hemostatic activity and tissue culture, but also for clothes, sheets and paper with antibacterial and deodorization activities [0002]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744